Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 29, 2011                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
  141596(40)                                                                                           Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  CORONA CONSTRUCTION, INC.,                                                                               Brian K. Zahra,
                                                                                                                      Justices
           Plaintiff/Counter Defendant-
           Appellee,
  v                                                                 SC: 141596
                                                                    COA: 295576
                                                                    Wayne CC: 08-109892-CK
  CHERYL GRAY,
           Defendant/Counter Plaintiff-
           Appellant,
  and
  GREGORY GRAY and GRAY & GRAY
  PRODUCTIONS, INC.,
             Defendants/Counter Plaintiffs.
  _________________________________________/

        On order of the Court, the motion for reconsideration of this Court’s November
  22, 2010 order is considered, and it is DENIED, because it does not appear that the order
  was entered erroneously.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 29, 2011                      _________________________________________
         d0321                                                                 Clerk